Exhibit 10.2

SECOND AMENDMENT TO

PLEDGE AGREEMENT

This Second Amendment to Pledge Agreement (this “Amendment”), is made and
entered into as of September 30, 2011, by and between QC Holdings, Inc., a
Kansas corporation (“Pledgor”), and U.S. Bank National Association, a national
banking association, as Agent under the Credit Agreement (“Secured Party”).

RECITALS

A. Pledgor and Secured Party have previously entered into a Pledge Agreement,
dated as of January 19, 2006 (as amended, the “Pledge Agreement”) pursuant to
which Pledgor pledged certain Collateral to Secured Party as security for the
prompt payment and performance of certain Secured Obligations of Pledgor. The
Pledge Agreement was provided to Secured Party in connection with a Credit
Agreement, dated as of January 19, 2006, by and among QC Holdings, Inc., a
Kansas corporation (the “Borrower”), the Banks party thereto and Secured Party,
in its capacity as agent (the “Agent”), as amended and restated by that certain
Amended and Restated Credit Agreement dated as of December 7, 2007 (the
“Original Credit Agreement”)

B. Pledgor has acquired all of the equity interests in QC Capital, Inc., a
Kansas corporation (the “Additional Subsidiary”).

C. Contemporaneously with the delivery of this Amendment, Pledgor, the Lenders
party thereto and the Agent have entered into a Second Amended and Restated
Credit Agreement (the “Credit Agreement”), which Credit Agreement amends and
restates the Original Credit Agreement.

D. In connection with the execution of the Credit Agreement, Pledgor has
delivered an Acknowledgment and Affirmation Agreement pursuant to which, among
other things, Pledgor acknowledges and agrees that the Pledge Agreement secures
repayment of Pledgor’s obligations under the Credit Agreement.

E. As a condition to entering into the Credit Agreement, Secured Party has
required Pledgor to deliver an amendment to the Pledge Agreement which results
in all of the equity interests in the Additional Subsidiary becoming subject to
the Pledge Agreement.

F. The parties enter into this Amendment to amend certain terms of the Pledge
Agreement.

NOW THEREFORE, Pledgor and Secured Party for good, sufficient and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
agree as follows:



--------------------------------------------------------------------------------

1. Amendment to the Pledge Agreement. The text of Schedule 1 of the Pledge
Agreement is hereby deleted in its entirety, and inserted in lieu thereof is the
following text:

Schedule 1

Pledged Interests

 

Name of Issuer

   Jurisdiction of
Organization    Type of Interest    Number of
Shares/Units
(if applicable)    Certificate
Numbers
(if any)    Percentage of
Outstanding
Interests in Issuer

QC Financial Services, Inc.

   Missouri    Common Stock    15,974    33    100%

QC E-Services, Inc.

   Kansas    Common Stock    1,000    1    100%

QC Loan Services, Inc.

   Kansas    Common Stock    1,000    1    100%

QC Auto Services, Inc.

   Kansas    Common Stock    1,000    1    100%

QC Capital, Inc.

   Kansas    Common Stock    1,000    1    100%

2. Conditions Precedent. It shall be a condition precedent to the effectiveness
of this Amendment that (i) each representation and warranty set forth in Article
5 of the Pledge Agreement shall be true and correct as of the date of this
Amendment (and Pledgor hereby affirms that such representations and warranties
are true and correct as of the date of this Amendment), (ii) Pledgor shall have
paid the costs and expenses referenced in Section 7 below, and (iii) Secured
Party shall have received such other items as it may reasonably request.

3. No Other Amendments. Except as expressly set forth herein, or as necessary to
incorporate the modifications and amendments herein, all the terms and
conditions of the Pledge Agreement shall remain unmodified and in full force and
effect, and Pledgor hereby confirms, reaffirms and ratifies the Pledge Agreement
and agrees to perform and comply with the terms and the conditions of the Pledge
Agreement, as amended herein.

4. No Impairment. Nothing in this Amendment shall be deemed to or shall in any
manner prejudice or impair the Loan Documents, or any security granted or held
by Secured Party or the Lenders for the indebtedness evidenced by the Notes.

5. Defined Terms. Capitalized terms not otherwise defined in this Amendment
shall have the meanings ascribed in the Pledge Agreement and if not defined in
the Pledge Agreement, then as ascribed in the Credit Agreement.

6. Binding Agreement. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

7. Fees and Expenses. Pledgor agrees to pay and reimburse Secured Party and the
Lenders for all of their out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation, execution, filing, enforcement and
administration of this Amendment including, without limitation, the fees and
expenses of counsel to Secured Party and the Lenders.

8. Law, Venue, Jurisdiction and Service of Process. Any controversy or claim
between or among the parties hereto arising out of or relating to this Amendment
shall be controlled by the provisions of Section 13 of the Pledge Agreement with
respect to choice of law and venue, submission to jurisdiction and service of
process.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgor and Secured Party have executed this Amendment as of
the day and year first above written.

 

PLEDGOR: QC HOLDINGS, INC., a Kansas corporation

By:

  /s/ Douglas E. Nickerson   Douglas E. Nickerson   Chief Financial Officer
SECURED PARTY:

U.S. BANK NATIONAL ASSOCIATION, a

national banking association, as Agent

By:

  /s/ Mark Utlaut   Mark Utlaut, Vice President

 

3